DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-18 for examination in the reply filed on January 26, 2021 is acknowledged. 
However, upon further consideration, due to the closeness of the subject matter of the two groups, it appears to the undersigned examiner as the restriction was inappropriate. Hence the restriction is withdrawn and all the pending claims (1-19) are examined on merit in this office action.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-13, 16 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Handtmann et al. (US 2009/0265903, cited by the applicant) in view of Yu et al. (US 2017/0148765).
Regarding claims 1, 6 & 19, Handtmann (i.e. Figs. 4A-6B) discloses a method for manufacturing a coupled resonator structure (CRF=coupled resonator filter, §0021, as shown in Fig. 5B), comprising:
Processing a first wafer to form a processed first wafer (110 as shown in Fig. 4A and different cross sections shown in Figs 4B-4C) comprising a first piezoelectric material (112) wherein per claim 9, the first wafer is made of the first piezoelectric material (The first resonator (upper resonator) 110a comprises a first piezoelectric layer 112a sandwiched between a first electrode 114a and a second electrode 116a) and further per claim 11, Handtmann also teaches that the processing the first wafer comprises depositing a conductive material on the first wafer, at least part of the conductive material forming an electrode of the first resonator (§0054, Fig. 3) and also per claim 12, structuring of the conductive material for the first electrode is done to making contacts with the outside contact terminals in Fig. 6A by the combination of 113a-213a-313a) also per claim 13, Handtmann teaches application of lithium niobate as the first piezoelectric material (§0099) ;
(Back to claim 1) Processing a second wafer (110b as sown in Fig. 5A along with the first processed wafer shown in Fig. 5A as 100b) to form a processed second wafer comprising a second piezoelectric material (designated as ‘112b’ for the sake of claim 2, the processing of the second wafer comprises forming the second resonator on the second wafer also per claim 3, the second piezoelectric material comprises aluminum nitride or scandium aluminum nitride (§0099);
Bonding (110a) first wafer to the second wafer (110b) to form a joint wafer (as shown in fig. 5B); and
Processing the joint wafer to form a resonator structure comprising a first resonator (110a) including the first piezoelectric material (112a) and a second resonator (110b) including the second piezoelectric material (112b) such that the first and second resonators are acoustically coupled (CRF=coupled resonator filter, §0021) with each other. 
However, singulating the first wafer to form at least one wafer chip is not shown explicitly as a process step in Handtmann and thus the at least one singulated wafer chip is not explicit in Handtmann. 
Yu discloses methods of singulation of a chip from a first wafer and bonding on a second wafer in the field of 3D integration of semiconductor devices in order to further reduce the physical size as shown in Figs. 1 through 8 through cross-sectional views of structures in intermediate steps of a first embodiment wherein a first chip 100 is singulated from a first wafer 102 and bonded to a larger substrate, e.g., a second wafer (Yu: §0015-§0029). The chip of the first wafer includes but not limited to active layers 104, one or more dielectric layer(s) 106 and respective metallization pattern 108 overlying the electrical devices on the front side while the back side of the first wafer is adhered to a carrier substrate. The singulated first chip 100, while still adhered to the carrier 
It is therefore would be well within the purview of a person of ordinary skill in the art that the whole first wafer may not be practical to place on a second wafer, rather   a resonator chip from a first wafer of Handtmann is singulated at an intermediate step before bonding to the second wafer following the teaching of Yu for a more manageable 3-D vertical integration to achieve a higher density with smaller form factors and allow for increased performance and lower power consumption.
As a consequence of such modifications further per claims 5 & 7, Handtmann also teaches that the processed second wafer comprises an acoustic termination which is an acoustic mirror 230 as shown in Fig. 1 (also in joint wafer of Fig. 5B & 6A) and of alternate layers of high and low acoustic impedance materials (Handtmann: §0048) at a first side (top side of the second wafer while bottom of the second wafer being the second side) thereof, and the bonding is performed such that the first side (top side) of the second wafer faces the singulated wafer chip and per claim 8, the acoustic termination (acoustic mirror, 230 as shown in Fig. 1 & subsequently in Figs 4 & 5) is encapsulated in the resonator structure (well within the boundaries of resonator structure). Although the crystallinity of the AlN piezoelectric material of the first or second piezoelectric material is not explicitly mentioned by Handtmann (§0099) per claim 10, it is well known in the art that the monocrystalline AlN has superior performance over polycrystalline AlN material (please see Fig. 1 of the teaching reference by Liu et al., “Materials, Design, and Characteristics of Bulk Acoustic Wave Resonator: A Review”, claim 16, as taught by both Handtmann and Yu, the joint wafer of the resultant combination is finally encapsulated (Handtmann: §0038, Yu: §0051) and per claim 18, the processing of the joint wafer comprises electrode deposition, electrode structuring or providing electrode connections (§Handtmann: §0027, §0087) As a consequence of resultant method of manufacturing steps followed according to Handtmann and modified in view of Yu of dicing the first wafer to singulate a chip from the first wafer and bonding to a second wafer the resultant resonator structure would be formed where per claim 19, a diced first wafer piece comprising a first piezoelectric material (110a); and a substrate (112a) comprising an acoustic termination (acoustic mirror 230) at a first side thereof,  wherein the diced first wafer piece is bonded to a second wafer (112b) piece such that the first side of the substrate faces the diced first wafer piece (112a, see Fig. 6A of Handtmann). 
Allowable Subject Matter
Claims 4, 14-15, 17 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent forms including all of the limitations of the base claim and any intervening claims.
Claim 4 is allowable since the closest prior art (i.e. Handtmann) is not explicit about the relationship of the coupling constant of the second piezoelectric material to be lower than that of the first piezoelectric material.
203, SiN, Ta205 and zirconium-oxide) as acoustic mirror layers but do not teach bonding the first and second dielectric layers.
Claim 17 is allowable since the closest prior art (i.e. Handtmann) although teaches thinning of the electrodes of the first wafer and thinning of the first and second semiconductor substrates, Handtmann is not explicit about the thinning of the first piezoelectric layer while processing of the joint wafer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/HAFIZUR RAHMAN/Examiner, Art Unit 2843